DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 1/13/2021 has been entered and made of record.
Claim 1, 3, 5-6, 10-11, 13, 15-17 and 20 had been amended.
Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.                                                                                                                                  Claim 1, the applicant argued that that Liu at least fails to teach or suggest transmitting to a second device by a first device a first message including recommended QoS parameter. The Office Action also cites Futaki with respect to the rejections to the claims. However, neither the cited portion nor any other portion of Futaki teaches or suggests the above limitation as recited in claim 1. As such, Futaki also at least fails to teach or suggest transmitting to a second device by a first device a first message including recommended QoS parameter.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in in Fig.5, Futaki clearly discloses that flow-level QoS which is “recommended QoS” of the first message when the first device/SgNB 2 sends an SgNB Addition Request Acknowledge message to the second device/MeNB 1 since “E-RAB To Be Added List” IE includes an E-RAB ID and E-RAB Level QoS Parameters 
Additionally, in Fig.1-2, Liu discloses that the first device/ the secondary base station is informing/ transmitting a first message to a second device/primary base station in the case that the first device/secondary base station does not satisfy/shunt the QoS requirement of the one or more traffic data flows of the UE, whereby the different traffic flows comprises QoS characteristics such as a guaranteed bit rate (GBR), a maximum allowed rate and a minimum allowed rate and congestion bit set for data radio bearer (DRB) traffic flow indicating the QoS requirement cannot be satisfied since the determination module 22 and the first processor are determining the transmission rate corresponding to QoS requirement is not satisfied the QoS requirement of the traffic 
  
Claims 6, 11 and 16, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Objections
Claim 16 is also objected to because of the following informalities:  
The step apparatus of the claim 16 is depending on claim 6. It is improper to have one independent claim reciting the same steps from another independent claim. See MPEP 608.01. Appropriate correction is required.
For the purpose of examinations, the examiner will interpret the claim(s) as best understood.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu [hereinafter as Liu], US 2019/0297527 A1 in view of Futaki et al. [hereinafter as Futaki], US 2019/0342932 A1.
Regarding claim 1, Liu discloses wherein a method of quality of service (QoS) processing (Fig.10 [0111], method of quality of service (QoS) processing), comprising:
determining, by a first device, whether the first device satisfies a QoS requirement of one or more flows of a user equipment (UE) (Fig.1-2 S102 [0034], a first device (secondary base station) is determining whether first device satisfies a transmission rate corresponding to QoS requirement of one or more traffic data flows of a user equipment (UE) and Fig.1-2 [0039], the secondary base station carries the traffic data flows and executes steps S102 and S104); and
transmitting, by the first device, a first message to a second device, in the case that the first device does not satisfy the QoS requirement of the one or more flows of the UE (Fig.1-2 [0041], the first device/ the secondary base station informs/ transmits a first message to a second device/primary base station in the case that the secondary base station does not satisfy/shunt the QoS requirement of the one or more traffic data flows of the UE and Fig.1-2 [0054], determination module 22 is determining the transmission rate corresponding to QoS requirement is not satisfied the QoS requirement of the traffic data flows and Fig.1-3 [0074], first processor is determining the transmission rate corresponding to QoS requirement is not satisfied);
wherein the first message comprises recommended QoS parameter (Fig.1 [0004], the first message comprises QoS characteristics such as a guaranteed bit rate (GBR), a maximum allowed rate and a minimum allowed rate); or, the first message comprises a combination of recommended QoS parameter and one or more of: QoS flow identifier (QFI), radio bearer (RB) ID, or indication information indicating that the QoS requirement is not satisfied (Fig.3-4 [0089], the first message comprises congestion bit set for data radio bearer (DRB) traffic flow indicating the QoS requirement cannot be satisfied and Fig.9 [0106], DRB QoS information about the traffic data flow and Fig.1 [0004], the first message comprises QoS characteristics such as a guaranteed bit rate (GBR), a maximum allowed rate and a minimum allowed rate).
	Even though Liu discloses wherein the first message comprises recommended QoS parameter; or, the first message comprises a combination of recommended QoS parameter and one or more of: QoS flow identifier (QFI), radio bearer (RB) ID, or indication information indicating that the QoS requirement is not satisfied, in the same field of endeavor, Futaki teaches wherein the first message comprises recommended QoS parameter (Fig.4 [0056], the first message comprises QoS parameters such as a guaranteed bit rate (GBR), maximum bit rates (MBRs) indicated by GBR QoS information); or, the first message comprises a combination of recommended QoS parameter and one or more of: QoS flow identifier (QFI), radio bearer (RB) ID, or (Fig.4 [0056]-[0060], the first message comprises a combination of recommended QoS parameters such as a guaranteed bit rate (GBR), maximum bit rates (MBRs) indicated by GBR QoS information and the flow-level QoS parameters include a flow identifier which is a QoS flow ID, the bearer identifier E-RAB ID and Fig.4 [0080], the flow-level QoS parameters include a flow identifier which is a QoS flow ID, PDU flow ID, flow identification indicator, flow QCI, flow priority, flow MBR and flow ARP and Fig.5-6&9-11 [0134], the bearer-level QoS parameter includes a bearer QoS class identifier (QCI) and a bearer maximum bit rate (MBR) and a bearer allocation and retention priority (ARP)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu to incorporate the teaching of Futaki in order to provide for achieving Quality of Service (QoS) and packet routing.
	It would have been beneficial to use the bearer-level QoS parameters and the flow-level QoS parameters which are similar to the bearer-level QoS parameters relate to an EPS bearer or an E-RAB and include, for example, an E-RAB ID and E-RAB Level QoS Parameters. Meanwhile, the flow-level QoS parameters relate to a QoS flow (or PDU flow). The flow-level QoS parameters include, for example, a flow identifier. The flow identifier may be a QoS flow ID as taught by Futaki to have incorporated in the system of Liu to provide for enhancing the QoS treatment of new radio data radio bearer (NR DRBs/ SCG DRBs) establishment. (Futaki, Fig.1-3 [0036], Fig.4 [0056]-[0060], Fig.4 [0080] and Fig.5-6&9-11 [0134])

Regarding claim 2, Liu and Futaki disclose all the elements of claim 1 as stated above wherein Futaki further discloses determining, by the first device, whether the first device satisfies the QoS requirement of the one or more flows of the UE comprises:
determining, by the first device, whether the first device satisfies the QoS requirement of the one or more flows of the UE (Fig.4 [0062], the first device SgNB 2 is determining whether the first device conforms/satisfies the QoS framework of the one or more flow-level QoS parameters of the UE 3), in accordance with QoS parameter(s) of the one or more flows or in accordance with the QoS parameter(s) of the one or more flows and a mapping relation between data radio bearer (DRB) and flow (Fig.4 [0061], in accordance with the flow-level QoS parameter(s) of the one or more traffic data flows and reflective mapping of flows to data radio bearer (DRBs) the reflective QoS or preconfigured mapping of flows or DRBs). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu to incorporate the teaching of Futaki in order to provide for achieving Quality of Service (QoS) and packet routing.
	It would have been beneficial to allow the SgNB 2 to manage the UE 3, which is performing dual connectivity connected to the EPC 4 while using E-UTRA as the primary RAT and NR as the secondary RAT, in accordance with the same QoS framework as it manages other UEs communicating on the Standalone architecture as shown in Fig.1 as taught by Futaki to have incorporated in the system of Liu to provide for enhancing the QoS treatment of new radio data radio bearer (NR DRBs/ SCG DRBs) establishment. (Futaki, Fig.1-3 [0036], Fig.4 [0061] and Fig.4 [0062])

Regarding claim 3, Liu and Futaki disclose all the elements of claim 2 as stated above wherein Futaki further discloses receiving, by the first device, the QoS parameter(s) of the one or more flows transmitted by the second device and the mapping relation between the DRB and flow on the second device (Fig.4 [0061]-[0062], in accordance with the flow-level QoS parameter(s) of the one or more traffic data flows transmitted by the second device MeNB 1 and reflective mapping of flows to data radio bearer (DRBs) the reflective QoS or preconfigured mapping of flows or DRBs).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu to incorporate the teaching of Futaki in order to provide for achieving Quality of Service (QoS) and packet routing.
	It would have been beneficial to allow the SgNB 2 to manage the UE 3, which is performing dual connectivity connected to the EPC 4 while using E-UTRA as the primary RAT and NR as the secondary RAT, in accordance with the same QoS framework as it manages other UEs communicating on the Standalone architecture as shown in Fig.1 as taught by Futaki to have incorporated in the system of Liu to provide for enhancing the QoS treatment of new radio data radio bearer (NR DRBs/ SCG DRBs) establishment. (Futaki, Fig.1-3 [0036], Fig.4 [0061] and Fig.4 [0062])

Regarding claim 4, Liu and Futaki disclose all the elements of claim 1 as stated above wherein Futaki further discloses the first device is a secondary base station and the second device is a primary base station (Fig.4 [0062], the first device is SgNB 2 secondary base station and the second device MeNB 1 is primary base station); or the first device is a distributed unit (DU) and the second device is a central unit (CU).

Regarding claim 5, Liu and Futaki disclose all the elements of claim 2 as stated above wherein Futaki further discloses The QoS parameter comprises at least one of: a suggested guaranteed bit rate or a suggested maximum bit rate (Fig.4 [0056], QoS parameter comprises a suggested guaranteed bit rates (GBRs) QoS information indicating uplink and downlink MBRs/a suggested maximum bit rate).

Regarding claim 6, Liu discloses wherein a method of quality of service (QoS) processing (Fig.10 [0111], method of quality of service (QoS) processing), comprising:
receiving, by a second device, a first message transmitted by a first device, wherein the first message is generated in the case that the first device does not satisfy a QoS requirement of one or more flows of a user equipment (UE) (Fig.1-2 [0041], a second device/primary base station is receiving a first message transmitted by a first device/ a secondary base station, the first message is generated in the case that the secondary base station does not satisfy/shunt the QoS requirement of the one or more traffic data flows of the UE and Fig.1-2 [0054], determination module 22 is determining the transmission rate corresponding to QoS requirement is not satisfied the QoS requirement of the traffic data flows and Fig.1-3 [0074], first processor is determining the transmission rate corresponding to QoS requirement is not satisfied);
wherein the first message comprises recommended QoS parameter (Fig.1 [0004], the first message comprises QoS characteristics such as a guaranteed bit rate (GBR), a maximum allowed rate and a minimum allowed rate); or, the first message comprises a combination of recommended QoS parameter and one or more of: QoS flow identifier (QFI), radio bearer (RB) ID, or indication information indicating that the QoS requirement is not satisfied (Fig.3-4 [0089], the first message comprises congestion bit set for data radio bearer (DRB) traffic flow indicating the QoS requirement cannot be satisfied and Fig.9 [0106], DRB QoS information about the traffic data flow and Fig.1 [0004], the first message comprises QoS characteristics such as a guaranteed bit rate (GBR), a maximum allowed rate and a minimum allowed rate).
	Even though Liu discloses wherein the first message comprises recommended QoS parameter; or, the first message comprises a combination of recommended QoS parameter and one or more of: QoS flow identifier (QFI), radio bearer (RB) ID, or indication information indicating that the QoS requirement is not satisfied, in the same field of endeavor, Futaki teaches wherein the first message comprises recommended QoS parameter (Fig.4 [0056], the first message comprises QoS parameters such as a guaranteed bit rate (GBR), maximum bit rates (MBRs) indicated by GBR QoS information); or, the first message comprises a combination of recommended QoS parameter and one or more of: QoS flow identifier (QFI), radio bearer (RB) ID, or indication information indicating that the QoS requirement is not satisfied (Fig.4 [0056]-[0060], the first message comprises a combination of recommended QoS parameters such as a guaranteed bit rate (GBR), maximum bit rates (MBRs) indicated by GBR QoS information and the flow-level QoS parameters include a flow identifier which is a QoS flow ID, the bearer identifier E-RAB ID and Fig.4 [0080], the flow-level QoS parameters include a flow identifier which is a QoS flow ID, PDU flow ID, flow identification indicator, flow QCI, flow priority, flow MBR and flow ARP and Fig.5-6&9-11 [0134], the bearer-level QoS parameter includes a bearer QoS class identifier (QCI) and a bearer maximum bit rate (MBR) and a bearer allocation and retention priority (ARP)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu to incorporate the teaching of Futaki in order to provide for achieving Quality of Service (QoS) and packet routing.
	It would have been beneficial to use the bearer-level QoS parameters and the flow-level QoS parameters which are similar to the bearer-level QoS parameters relate to an EPS bearer or an E-RAB and include, for example, an E-RAB ID and E-RAB Level QoS Parameters. Meanwhile, the flow-level QoS parameters relate to a QoS flow (or PDU flow). The flow-level QoS parameters include, for example, a flow identifier. The flow identifier may be a QoS flow ID as taught by Futaki to have incorporated in the system of Liu to provide for enhancing the QoS treatment of new radio data radio bearer (NR DRBs/ SCG DRBs) establishment. (Futaki, Fig.1-3 [0036], Fig.4 [0056]-[0060], Fig.4 [0080] and Fig.5-6&9-11 [0134])

Regarding claim 7, Liu and Futaki disclose all the elements of claim 6 as stated above wherein Futaki further discloses determining, by the second device, in accordance with the first message, whether a bearer type change is needed (Fig.4 [0079]-[0080], the second device MeNB 1 is determining whether a DRB bearer type change is needed in accordance with the first message); or transmitting, by the second device, in accordance with the first message, a second message to a core network (Fig.3-4 [0051], the second device LTE eNB /MeNB is transmitting a second message to a core network EPC).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu to incorporate the teaching of Futaki in order to provide for achieving Quality of Service (QoS) and packet routing.
	It would have been beneficial to configure an MCG bearer and then changes the configured MCG bearer to an SCG bearer, whereby the SCG bearer is configured in the SgNB 2 as taught by Futaki to have incorporated in the system of Liu to provide for enhancing the QoS treatment of new radio data radio bearer (NR DRBs/ SCG DRBs) establishment. (Futaki, Fig.1-3 [0036], Fig.3-4 [0051] and Fig.4 [0079]-[0080])

Regarding claim 8, Liu and Futaki disclose all the elements of claim 7 as stated above wherein Futaki further discloses the second message comprises one of or a combination of more than one of: the QFI, the indication information indicating that the QoS requirement is not satisfied, or a suggested QoS parameter (Fig.6 [0070]-[0071], the flow-level QoS parameters include a flow identifier which is a QoS flow ID, and Fig.8 [0082], the flow-level QoS parameters include a flow identifier which is a QoS flow ID, PDU flow ID, the bearer identifier E-RAB ID).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu to incorporate the teaching of Futaki in order to provide for achieving Quality of Service (QoS) and packet routing.
. (Futaki, Fig.1-3 [0036], Fig.6 [0070]-[0071] and Fig.8 [0082])

Regarding claim 9, Liu and Futaki disclose all the elements of claim 6 as stated above wherein Futaki further discloses the first device is a secondary base station and the second device is a primary base station (Fig.4 [0062], the first device is SgNB 2 secondary base station and the second device MeNB 1 is primary base station); or the first device is a distributed unit (DU) and the second device is a central unit (CU).

Regarding claim 10, Liu and Futaki disclose all the elements of claim 6 as stated above wherein Futaki further discloses the QoS parameter comprise at least one of: a suggested guaranteed bit rate or a suggested maximum bit rate (Fig.4 [0056], QoS parameter comprises a suggested guaranteed bit rates (GBRs) QoS information indicating uplink or downlink MBRs/a suggested maximum bit rate).

Regarding claim 11, Liu discloses wherein a first device, comprising a memory, a processor and a program stored on the memory and executable by the processor, wherein the processor is configured to execute the program to (Fig.3 first device base station comprises processor [0084]-[0086], a program stored on the memory and executable by the processor, wherein the processor is configured to execute the program):
determine whether the first device satisfies a quality of service (QoS) requirement of one or more flows of a user equipment (UE) (Fig.1-2 S102 [0034], a first device (secondary base station) is determining whether first device satisfies a transmission rate corresponding to QoS requirement of one or more traffic data flows of a user equipment (UE) and Fig.1-2 [0039], the secondary base station/ first device carries the traffic data flows and executes steps S102 and S104); and transmit, in the case that the first device does not satisfy the QoS requirement of the one or more flows of the UE, a first message to a second device (Fig.1-2 [0041], the first device/ the secondary base station informs/ transmits a first message to a second device/primary base station in the case that the secondary base station does not satisfy/shunt the QoS requirement of the one or more traffic data flows of the UE and Fig.1-2 [0054], determination module 22 is determining the transmission rate corresponding to QoS requirement is not satisfied the QoS requirement of the traffic data flows and Fig.1-3 [0074], first processor is determining the transmission rate corresponding to QoS requirement is not satisfied);
wherein the first message comprises recommended QoS parameter (Fig.1 [0004], the first message comprises QoS characteristics such as a guaranteed bit rate (GBR), a maximum allowed rate and a minimum allowed rate); or, the first message comprises a combination of recommended QoS parameter and one or more of: QoS flow identifier (QFI), radio bearer (RB) ID, or indication information indicating that the QoS requirement is not satisfied (Fig.3-4 [0089], the first message comprises congestion bit set for data radio bearer (DRB) traffic flow indicating the QoS requirement cannot be satisfied and Fig.9 [0106], DRB QoS information about the traffic data flow and Fig.1 [0004], the first message comprises QoS characteristics such as a guaranteed bit rate (GBR), a maximum allowed rate and a minimum allowed rate).
	Even though Liu discloses wherein the first message comprises recommended QoS parameter; or, the first message comprises a combination of recommended QoS parameter and one or more of: QoS flow identifier (QFI), radio bearer (RB) ID, or indication information indicating that the QoS requirement is not satisfied, in the same field of endeavor, Futaki teaches wherein the first message comprises recommended QoS parameter (Fig.4 [0056], the first message comprises QoS parameters such as a guaranteed bit rate (GBR), maximum bit rates (MBRs) indicated by GBR QoS information); or, the first message comprises a combination of recommended QoS parameter and one or more of: QoS flow identifier (QFI), radio bearer (RB) ID, or indication information indicating that the QoS requirement is not satisfied (Fig.4 [0056]-[0060], the first message comprises a combination of recommended QoS parameters such as a guaranteed bit rate (GBR), maximum bit rates (MBRs) indicated by GBR QoS information and the flow-level QoS parameters include a flow identifier which is a QoS flow ID, the bearer identifier E-RAB ID and Fig.4 [0080], the flow-level QoS parameters include a flow identifier which is a QoS flow ID, PDU flow ID, flow identification indicator, flow QCI, flow priority, flow MBR and flow ARP and Fig.5-6&9-11 [0134], the bearer-level QoS parameter includes a bearer QoS class identifier (QCI) and a bearer maximum bit rate (MBR) and a bearer allocation and retention priority (ARP)).

	It would have been beneficial to use the bearer-level QoS parameters and the flow-level QoS parameters which are similar to the bearer-level QoS parameters relate to an EPS bearer or an E-RAB and include, for example, an E-RAB ID and E-RAB Level QoS Parameters. Meanwhile, the flow-level QoS parameters relate to a QoS flow (or PDU flow). The flow-level QoS parameters include, for example, a flow identifier. The flow identifier may be a QoS flow ID as taught by Futaki to have incorporated in the system of Liu to provide for enhancing the QoS treatment of new radio data radio bearer (NR DRBs/ SCG DRBs) establishment. (Futaki, Fig.1-3 [0036], Fig.4 [0056]-[0060], Fig.4 [0080] and Fig.5-6&9-11 [0134])

Regarding claim 12, Liu and Futaki disclose all the elements of claim 11 as stated above wherein Futaki further discloses the processor is configured to: determine whether the first device satisfies the QoS requirement of the one or more flows of the UE (Fig.4 [0062], the first device SgNB 2 is determining whether the first device conforms/satisfies the QoS framework of the one or more flow-level QoS parameters of the UE 3), in accordance with QoS parameter(s) of the one or more flows or in accordance with the QoS parameter(s) of the one or more flows and a mapping relation between data radio bearer (DRB) and flow (Fig.4 [0061], in accordance with the flow-level QoS parameter(s) of the one or more traffic data flows and reflective mapping of flows to data radio bearer (DRBs) the reflective QoS or preconfigured mapping of flows or DRBs).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu to incorporate the teaching of Futaki in order to provide for achieving Quality of Service (QoS) and packet routing.
	It would have been beneficial to allow the SgNB 2 to manage the UE 3, which is performing dual connectivity connected to the EPC 4 while using E-UTRA as the primary RAT and NR as the secondary RAT, in accordance with the same QoS framework as it manages other UEs communicating on the Standalone architecture as shown in Fig.1 as taught by Futaki to have incorporated in the system of Liu to provide for enhancing the QoS treatment of new radio data radio bearer (NR DRBs/ SCG DRBs) establishment. (Futaki, Fig.1-3 [0036], Fig.4 [0061] and Fig.4 [0062])

Regarding claim 13, Liu and Futaki disclose all the elements of claim 12 as stated above wherein Futaki further discloses the processor is further configured to receive the QoS parameter(s) of the one or more flows transmitted by the second device and the mapping relation between the DRB and flow on the second device (Fig.4 [0061]-[0062], in accordance with the flow-level QoS parameter(s) of the one or more traffic data flows transmitted by the second device MeNB 1 and reflective mapping of flows to data radio bearer (DRBs) the reflective QoS or preconfigured mapping of flows or DRBs).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified 
	It would have been beneficial to allow the SgNB 2 to manage the UE 3, which is performing dual connectivity connected to the EPC 4 while using E-UTRA as the primary RAT and NR as the secondary RAT, in accordance with the same QoS framework as it manages other UEs communicating on the Standalone architecture as shown in Fig.1 as taught by Futaki to have incorporated in the system of Liu to provide for enhancing the QoS treatment of new radio data radio bearer (NR DRBs/ SCG DRBs) establishment. (Futaki, Fig.1-3 [0036], Fig.4 [0061] and Fig.4 [0062])

Regarding claim 14, Liu and Futaki disclose all the elements of claim 11 as stated above wherein Futaki further discloses the first device is a secondary base station and the second device is a primary base station (Fig.4 [0062], the first device is SgNB 2 secondary base station and the second device MeNB 1 is primary base station); or
the first device is a distributed unit (DU) and the second device is a central unit (CU).

Regarding claim 15, Liu and Futaki disclose all the elements of claim 12 as stated above wherein Futaki further discloses the QoS parameter comprises at least one of: a suggested guaranteed bit rate or a suggested maximum bit rate (Fig.4 [0056], QoS parameter comprises a suggested guaranteed bit rates (GBRs) QoS information indicating uplink or downlink MBRs/a suggested maximum bit rate).

Regarding claim 16, Liu discloses wherein a second device (Fig.3 second device base station): comprising a memory, a processor, and a program stored on the memory and (Fig.3 second device base station comprises processor [0084]-[0086], a program stored on the memory and executable by the processor, wherein the processor is configured to execute the program to implement steps of the method of QoS processing and Fig.10 [0111], method of quality of service (QoS) processing and Fig.1-2 [0039], the primary base station/second device carries the traffic data flows and executes steps S102 and S104).

Regarding claim 17, Liu and Futaki disclose all the elements of claim 16 as stated above wherein Futaki further discloses the processor is further configured to: determine, in accordance with the first message, whether a bearer type change is needed (Fig.4 [0079]-[0080], the second device MeNB 1 is determining whether a DRB bearer type change is needed in accordance with the first message); or transmit, in accordance with the first message, a second message to a core network (Fig.3-4 [0051], the second device LTE eNB /MeNB is transmitting a second message to a core network EPC). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu to incorporate the teaching of Futaki in order to provide for achieving Quality of Service (QoS) and packet routing.
	It would have been beneficial to configure an MCG bearer and then changes the configured MCG bearer to an SCG bearer, whereby the SCG bearer is configured in the SgNB 2 as taught by Futaki to have incorporated in the system of Liu to provide for . (Futaki, Fig.1-3 [0036], Fig.3-4 [0051] and Fig.4 [0079]-[0080])

Regarding claim 18, Liu and Futaki disclose all the elements of claim 17 as stated above wherein Futaki further discloses the second message comprises one of or a combination of more than one of: the QFI, the indication information indicating that the QoS requirement is not satisfied, or a suggested QoS parameter (Fig.6 [0070]-[0071], the flow-level QoS parameters include a flow identifier which is a QoS flow ID, and Fig.8 [0082], the flow-level QoS parameters include a flow identifier which is a QoS flow ID, PDU flow ID, the bearer identifier E-RAB ID).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Liu to incorporate the teaching of Futaki in order to provide for achieving Quality of Service (QoS) and packet routing.
	It would have been beneficial to use the LTE QoS information which is bearer-level QoS parameters (e.g., an E-RAB ID and E-RAB Level QoS parameters) conforming to the QoS framework of E-UTRA. The NR QoS information is flow-level QoS parameters (e.g., a Flow ID and PDU-flow-level QoS parameters) conforming to the QoS framework of NR as taught by Futaki to have incorporated in the system of Liu to provide for enhancing the QoS treatment of new radio data radio bearer (NR DRBs/ SCG DRBs) establishment. (Futaki, Fig.1-3 [0036], Fig.6 [0070]-[0071] and Fig.8 [0082])

Regarding claim 19, Liu and Futaki disclose all the elements of claim 16 as stated above wherein Futaki further discloses the first device is a secondary base station and the second device is a primary base station (Fig.4 [0062], the first device is SgNB 2 secondary base station and the second device MeNB 1 is primary base station); or the first device is a distributed unit (DU) and the second device is a central unit (CU).

Regarding claim 20, Liu and Futaki disclose all the elements of claim 16 as stated above wherein Futaki further discloses the QoS parameter comprises at least one of: a suggested guaranteed bit rate or a suggested maximum bit rate (Fig.4 [0056], QoS parameter comprises a suggested guaranteed bit rates (GBRs) QoS information indicating uplink or downlink MBRs/a suggested maximum bit rate).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414